 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN JEROME EASLEY,                             No. 2:20-cv-0103-EFB P
12                       Plaintiff,
13              v.                                      ORDER
14    TYWANDA STRAIN/HALL, et al.,
15                       Defendants.
16

17          Plaintiff, a county jail inmate proceeding without counsel, has filed a complaint (ECF No.

18   6) and a request for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 (ECF No.

19   2).1 However, an authorized jail official has not provided a certified trust account statement for

20   filing with plaintiff’s in forma pauperis application. See 28 U.S.C. § 1915(a)(2). Plaintiff will be

21   provided another opportunity to submit a fully completed application to proceed in forma

22   pauperis.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. The Clerk of the Court shall provide plaintiff with another copy of the in forma

25   pauperis application used by this court;

26
            1
27            Plaintiff also filed a motion for an extension of time to file a complaint (ECF No. 5),
     which is denied as moot. Once plaintiff submits the documents required to proceed in forma
28   pauperis, the court will screen his complaint pursuant to 29 U.S.C. § 1915A.
 1          2. Plaintiff shall submit, within thirty days from the date of this order, a fully completed
 2   in forma pauperis application. Plaintiff’s failure to comply with this order will result in a
 3   recommendation that this action be dismissed without prejudice; and
 4          3. Plaintiff’s request for an extension of time (ECF No. 5) is denied as moot.
 5   DATED: March 9, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
